Citation Nr: 0116882	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  97-18 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a skin condition, 
claimed as an undiagnosed illness.

2.  Entitlement to service connection for a lung disorder, 
claimed as an undiagnosed illness, to include chronic 
bronchitis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel



INTRODUCTION

The veteran had active service from February 1990 to January 
1992, including active duty in Southwest Asia during the 
Persian Gulf War from February to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Seattle Regional Office (RO) which, in part, denied his 
claim of service connection for chronic bronchitis, a skin 
condition and lung condition, as undiagnosed illnesses, 
claimed to be related to his Gulf War service.


FINDINGS OF FACT

1.  The veteran's application to reopen the claim of service 
connection for a skin condition, claimed as an undiagnosed 
illness, was most recently denied by RO decision in October 
1997, and no timely appeal therefrom was filed; thus, the 
October 1997 rating decision became final.

2.  Portions of the evidence received in support of the 
application to reopen his claim of service connection for a 
skin condition, claimed as an undiagnosed illness, furnished 
since the October 1997 RO decision, are new, relevant, and 
probative of the issue at hand.  


CONCLUSION OF LAW

Evidence submitted since the October 1997 rating decision 
denying the claim of service connection for a skin condition, 
claimed as undiagnosed illness, is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 1117, 5107, 5108, 7105 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. 106-475, § 3(a), 114 Stat. 2096 
(2000)(to be codified at 38 U.S.C. § 5103A(f)); (38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.317 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1994, the Veteran's Benefits Improvement Act of 
1994 was enacted, authorizing VA to pay service-connected 
compensation for disability resulting from undiagnosed 
illness which became manifest during service in the Southwest 
Asia theater of operations during the Gulf War, or to a 
compensable degree of 10 percent or more not later than 
December 2001.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

By June 1996 rating decision, the RO denied, in pertinent 
part, service connection for a skin condition and respiratory 
disorder.  Specifically, the claim of service connection for 
a respiratory disorder (bronchitis) was denied largely on the 
basis that it was not well grounded, and his skin disorder 
was denied as there was no evidence of it in service, 
continuous treatment, or a current ratable diagnosis.

Later, in June 1996, the veteran filed a notice of 
disagreement regarding the denial of service connection for 
bronchitis.  A statement of the case was issued in July 1996, 
including reference to the lung disorder, and he timely filed 
a substantive appeal thereof in early June 1997.  Thus, the 
claim of service connection for chronic bronchitis, including 
a claimed undiagnosed illness manifested by a lung condition, 
has not been finally adjudicated and remains pending.  
38 C.F.R. § 3.160(c).  

By October 1997 rating decision, the RO determined, in 
pertinent part, that new and material evidence had not been 
submitted to reopen the claim of service connection for an 
undiagnosed illness manifested by a skin disorder; service 
connection was again denied for bronchitis as not well 
grounded.  

Final decisions may not normally be addressed again, unless 
the veteran submits new and material evidence.  Because the 
veteran has now submitted additional evidence regarding his 
skin condition, the Board must determine whether it is new 
and material evidence, so as to reopen his service connection 
claims.  38 C.F.R. §§ 3.104, 3.156(a).  

New and material evidence means evidence not 
previously submitted to agency decision-makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.  

38 C.F.R. § 3.156(a) (emphasis in the original); see 
38 U.S.C.A. § 5108.  It is a jurisdictional test - if such 
evidence is not submitted, then the claim cannot be reopened.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

This analysis formerly required three steps.  VA had to 
(1) determine whether the veteran presented new and material 
evidence, thereby reopening a finally denied claim; (2) if 
reopened, determine whether the reopened claim was well 
grounded; and (3) only then evaluate the merits of the claim 
after complying with all duty-to-assist obligations.  Elkins 
v. West, 12 Vet. App. 209, 214 (1999).

In November 2000, while this appeal was pending, VCAA was 
enacted, eliminating the requirement of a well-grounded claim 
and fundamentally enhancing VA's duty to assist and provide 
notice to the veteran.  As a result of VCAA, the former 
three-step analysis now requires just two: a determination of 
whether the evidence presented is new and material and, if 
so, an adjudication on the merits after compliance with the 
duty to assist.  This new law, however, did not alter the 
standard for assessing new and material evidence.  VCAA, Pub. 
L. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A(f)).

As for whether the veteran has submitted new and material 
evidence, new evidence can be material if it provides a more 
complete picture of the circumstances surrounding the origin 
of an injury or disability, even if it is unlikely to 
convince VA to alter a previous decision.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998); see also Fossie v. 
West, 12 Vet. App. 1, 4 (1998) (reopening required where new 
evidence bears directly or substantially on the matter).  The 
newly-presented evidence need not be probative of all the 
elements required to award the claim, but only as to each 
element that was a specified basis for the last disallowance.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, the 
prior evidence of record is vitally important in determining 
whether evidence is new for purposes of deciding whether to 
reopen a claim.  Id.  

In the June 1996 and October 1997 rating decisions, the 
veteran's claims for a lung disorder was denied, in part, 
because his symptoms were attributed to the known clinical 
diagnosis of bronchitis.  

Subsequent to the October 1997 rating decision, the veteran 
has submitted additional medical records indicating that he 
has respiratory problems, other than bronchitis, which have 
not been assigned a consistent, known clinical diagnosis.  
There is no current medical evidence the veteran suffers from 
chronic bronchitis.  Specifically, a November 1997 VA medical 
report revealed that he complained of lung congestion.  
Although pulmonary function tests were performed to rule out 
obstructive pulmonary disease, chronic cough with possible 
mild intermittent airway disease and early lung damage, 
possibly due to or exacerbated by tobacco use, were noted.  
Although the RO previously considered the veteran's cough, 
there is new evidence of possible airway disease and early 
lung damage.  

Regarding whether new and material evidence exists for the 
veteran's claim of service connection for a skin disorder, 
his claim was denied in the June 1996 and the October 1997 
rating decisions on the basis that no skin condition was 
present.  However, a VA physician noted in November 1997 that 
he had several cystic skin lesions.  A June 1998 VA medical 
record noted that he complained of skin rashes and chaffing, 
though the physician opined that the skin condition was 
related to poor hygiene.  The evidence submitted regarding 
the veteran's skin condition is new and material because it 
has not been considered before and it is probative of the 
veteran's claim to have a current skin condition, claimed as 
an undiagnosed illness.  

Therefore, on review of the record, the evidence submitted 
subsequent to the June 1996 and October 1997 rating decisions 
is both new and material.  The evidence submitted bears 
directly and substantially on the specific matter under 
consideration, and is neither cumulative nor redundant.  

ORDER

New and material evidence having been submitted in support of 
the claim of service connection for a skin condition, claimed 
as an undiagnosed illness, the claim is granted to this 
extent only and reopened.  


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (2000).  To establish service connection, there must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In addition, the Veteran's Benefits Improvement Act of 1994 
authorized VA to pay service-connected compensation for 
disability resulting from an undiagnosed illness which became 
manifest during service in the Southwest Asia during the 
Persian Gulf War, or to a compensable degree of 10 percent or 
more not later than December 2001.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  Thus, under circumstances described 
therein, the veteran may establish service connection for a 
claim on a presumptive basis.  Notwithstanding the foregoing, 
the United States Court of Appeals for the Federal Circuit 
has determined that an appellant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VCAA requires that VA make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for benefits.  In the case of a claim for disability 
compensation, the assistance provided by VA shall include 
obtaining a medical opinion when such an opinion is necessary 
to make a decision on the claim.  An opinion is considered 
"necessary" if the evidence of record (both medical and 
lay, including statements from the veteran himself) contains 
competent evidence of a current disability or persistent or 
recurrent symptoms of disability; and the evidence indicates 
that the disability or symptoms may be associated with the 
veteran's active service; but the evidence does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 C.F.R. § 5103A(d)).

In this case, the record clearly demonstrates that the 
veteran had active service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

As discussed above, post service medical records document 
respiratory problems.  For example, in November 1997, 
pulmonary function tests were conducted after he complained 
of lung congestion and a cough.  The physician opined that 
test results might indicate airway disease.  

Further, in November 1997, a physician noted several cystic 
skin lesions and, in June 1998, on VA medical evaluation, the 
veteran complained of skin rashes and chaffing. 

Based on the foregoing evidence as described above, the Board 
believes that the entire claims file should be reviewed by a 
VA physician to determine the etiology of any skin and lung 
disorders and whether they are of service origin.  It should 
be noted in this regard that neither the veteran nor the 
Board are competent to make medical determinations.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Therefore, given the new and material evidence regarding 
these claims, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in VCAA.  As the RO has not yet considered whether 
any additional notification or development action is required 
under VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
V.A. O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  It is not clear that further 
assistance by VA to the veteran pursuant to this enactment 
would be unproductive pursuant to his claims for service-
connected skin and respiratory disorders, including as 
claimed undiagnosed illnesses, pursuant to 38 C.F.R. § 3.317.  
In addition, the clinical findings must be considered and 
explored in order to decide the merits of the claims 
properly.  Accordingly, it is not possible to conclude that 
an additional medical opinion would not be beneficial to the 
veteran, specifically in terms of determining the nature and 
etiology of his skin and respiratory disorders and whether 
these disorders are of service origin.  

Therefore, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied. 

2.  The RO should request that the veteran 
supply the names and addresses of any 
additional individuals or treatment 
facilities that have conducted medical 
examination or provided treatment for his 
skin condition and respiratory disorders.  
After securing any authorizations for 
release of such information, all documents 
obtained should be added to the claims 
file.

3.  Thereafter, the RO should schedule the 
veteran for a VA medical evaluation to 
determine the nature of his skin disease 
and respiratory disease.  The examiner 
should be asked to assess the etiology of 
any skin or respiratory disorder found and 
to provide an opinion as to whether it is 
at least as likely as not causally related 
to the veteran's service.  The examiner 
should be asked: (a) whether there is 
objective evidence of any disability; (b) 
whether any disability found is reasonably 
related to his active service; and 
(c) whether any disability found has a 
known clinical diagnosis.  Further, the 
examiner should address the impact of the 
veteran's smoking habit on his lung 
disorder, if any.  The claims file, 
including the veteran's service medical 
records must be provided to the examiner 
for review in conjunction with the 
examination.  Written results of the 
examination should then, of course, be 
added to the claims file.  

After the development requested above has been completed to 
the extent possible, the RO should again review the claims 
file.  If any benefit sought on appeal remains denied, the 
veteran and his representative should be furnished another 
supplemental statement of the case and given an opportunity 
to respond.  The veteran has the right to submit additional 
evidence and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 



